Carlisle, Judge.
“Within 15 days from the date of the certificate of the judge the bill of exceptions shall be filed in the office of the'clerk of the court where the ease was tried; . . .” Code (Ann.) § 6-1001. Failure to file within the requisite time is jurisdictional (Reserve Life Ins. Co. v. Loyd, 94. Ga. App. 462, 95 S. E. 2d 383), and this court, where the entry of filing affirmatively shows that the bill of exceptions was not filed within time, will inquire into its jurisdiction even without a motion to dismiss. Welborne v. State, 114 Ga. 793, 796 (40 S. E. 857); Tillman v. Groover, 25 Ga. App. 118 (102 S. E. 879); Floyd v. Massachusetts Mills in Georgia, 25 Ga. App. 519 (103 S. E. 801). Accordingly, where the certificate of the trial court to the bill of exceptions was dated August 1, 1958, and the entry of filing by the clerk of the court entered on the back of the bill of exceptions was dated August 20, 1958, the bill of exceptions affirmatively .shows that it was not filed until 19 days after it was certified, which was not within the requisite time, and the writ of error must be dismissed.

Writ of error ■dismissed.


Gardner, P. J., and Townsend, J., concur.

*708Decided November 14, 1958
Rehearing denied November 26, 1958.
Robert A. Edwards, for plaintiff in error.
Howe ■& Murphy, D. B. Howe, Harold L. Murphy, contra.